 

Case 1:18-cr-00863-VEC Document 30 Filed 95/304 & Rage T ors

 

 

"DOCUMEN F
_— 4 wy x
UNITED STATES DISTRICT COURT _ LECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK OC #
ToT or ot ts ss stn x (MEL LIL ay
UNITED STATES OF AMERICA :  SUPERSEDING INDICTMENT
-_v. - : §1 18 Cr. 863 (VEC)
ANTONIO DIMARCO, and
JOAKIM VON DITMAR,
Defendants.
me mmm mmm mm mmm mmm mmm mee am x
COUNT ONE

(Conspiracy to Commit Wire Fraud)
The Grand Jury charges:
1. From at-least in or about November 2017, through at
&
least in or about October 2018, in the Southern District of New
York and elsewhere, ANTONIO DIMARCO and JOAKIM VON DITMAR, the
defendants, and others known and unknown, willfully and knowingly
combined, conspired, confederated, and agreed together and with
each other to commit wire fraud, in violation of Title 18, United
States Code, Section 1343. .

2. It was a part and object of the conspiracy that ANTONIO
DIMARCO and JOAKIM VON DITMAR, the defendants, and others known
and unknown, willfully and knowingly, having devised and
intending to devise a scheme and artifice to defraud and for
obtaining money and property by means of false and fraudulent

pretenses, representations, and promises, would and did transmit

and cause to be transmitted by means of wire, radio, and

 

 
Case 1:18-cr-00863-VEC Document 30 Filed 05/30/19 Page 2 of 8

television communication in interstate and foreign commerce,
writings, signs, signals, pictures, and sounds for the purpose of
executing such scheme and artifice, in violation of Title 18,
United States Code, Section 1343, to wit, DIMARCO and VON DITMAR,
attempted to (a) obtain works of art from various auction houses,
art galleries, and through private art dealers, including in the
Southern District of New York, in.part (i) through the use of a
particular victim identity, including the victim’s financial
information and (ii) through the use of false financial
documentation, which the defendants transmitted, in part, via
email and text messages; and (b) obtain loans from third parties
based on misrepresentations about the defendants’ purported
ownership of the subject artworks, which the defendants
transmitted, in part, via email and text messages.

(Title 18, United States Code, Section 1349.)

COUNT TWO
(Aggravated Identity Theft)

The Grand Jury further charges:

3. From at least in or about November 2017, up to and
including at least in or about January 2018, in the Southern
District of New York and elsewhere, ANTONIO DIMARCO and JOAKIM
VON DITMAR, the defendants, knowingly transferred, possessed, and
used, without lawful authority, a means of identification of

another person, during and in relation to a felony violation
Case 1:18-cr-00863-VEC Document 30 Filed 05/30/19 Page 3 of 8

enumerated in Title 18, United States Code, Section 1028A(c), to
wit, DIMARCO and VON DITMAR stole, and aided and abetted the
theft of, personal information, including the name and bank
account numbers of a particular victim, in connection with a
conspiracy to commit wire fraud.

(Title 18, United States Code, Sections 1028A(a) (1),
1028A(c) (5), and 2.)

COUNT THREE
(Wire Fraud)

The Grand Jury further charges:

4. From at least in or about 2014, up to and including at
least in or about January 2018, in the Southern District of New
York and elsewhere, ANTONIO DIMARCO, the defendant, willfully and
knowingly, having devised and intending to devise a scheme and
artifice to defraud, and for obtaining money and property by
means of false and fraudulent pretenses, representations, and
promises, transmitted and caused to be transmitted by means of
wire, radio, and television communication in interstate and
foreign commerce, writings, signs, signals, pictures, and sounds
for the purpose of executing such scheme and artifice, to wit,
DIMARCO held himself out as an interior designer to a certain
victim, and induced the victim to pay him in excess of $500,000,
including wire transfers originating in the Southern District of
New York from the victim for the benefit of DIMARCO on or about

March 3, 2016, March 8, 2016, in order to renovate and decorate
Case 1:18-cr-00863-VEC Document 30 Filed 05/30/19 Page 4 of 8

the victim’s home, when in fact, DIMARCO never intended to, and
did not deliver the promised improvements.
(Title 18, United States Code, Sections 1343 and 2.)
COUNT FOUR
(Wire Fraud)

The Grand Jury further charges:

5. From at least in or about November 2017, up to and
including at least in or about October 2018, in the Southern
District of New York and elsewhere, ANTONIO DIMARCO and JOAKIM
VON DITMAR, the defendants, willfully and knowingly, having
devised and intending to devise a scheme and artifice to defraud,
and for obtaining money and property by means of false and
fraudulent pretenses, representations, and promises, transmitted
and caused to be transmitted by means of wire, radio, and
television communication in interstate and foreign commerce,
writings, signs, signals, pictures, and sounds for the purpose of
executing such scheme and artifice, to wit, DIMARCO and VON
DITMAR, attempted to (a) obtain works of art from various auction
houses, art galleries, and through private art dealers, including
in the Southern District of New York, in part (i) through the use
of a particular victim identity, including the victim’s financial
information and (ii) through the use of false financial
documentation, which the defendants transmitted, in part, via

email and text messages; and (b) obtain loans from third parties
Case 1:18-cr-00863-VEC Document 30 Filed 05/30/19 Page 5 of 8

based on misrepresentations about the defendants’ purported
ownership of the subject artworks, which the defendants
transmitted, in part, via email and text messages; in connection
with the scheme, DIMARCO transmitted a series of email
communications from Miami, Florida to an auction house in
. /

Manhattan in or about December 2017.

(Title 18, United States Code, Sections 1343 and 2.)

FORFEITURE ALLEGATIONS

 

6. As a result of committing the offenses alleged in
Counts One and Four of this Indictment, ANTONIO DIMARCO and
JOAKIM VON DITMAR, the defendants, shall forfeit to the United
States, pursuant to Title 18, United States Code, Section
981(a) (1) (C) and Title 28 United States Code, Section 2461(c),
any and all property, real and personal, that constitutes or is
derived from proceeds traceable to the commission of said
offenses, including but not limited to a sum of money in United
States currency representing the amount of proceeds traceable to
the commission of said offenses that the defendants personally
obtained.

7. As a result of committing the offense alleged in Count
Three of this Indictment, ANTONIO DIMARCO, the defendant, shall
forfeit to the United States, pursuant to Title 18, United States
Code, Section 981(a) (1) (C) and Title 28 United States Code,

Section 2461(c), any and all property, real and personal, that
Case 1:18-cr-00863-VEC Document 30 Filed 05/30/19 Page 6 of 8

constitutes or is derived from proceeds traceable to the
commission of said offense, including but not limited to a sum of
money in United States currency representing the amount of
proceeds traceable to the commission of said offense that the
defendant personally obtained.

Substitute Asset Provision

 

8. If any of the above-described forfeitable property, as
a result of any act or omission of the defendants:
(1) cannot be located upon the exercise of due diligence;
(2) has been transferred or sold to, or deposited with, a
third person;
(3) has been placed beyond the jurisdiction of the Court;
(4) has been substantially diminished in value; or
(S) has been commingled with other property which cannot be
subdivided without difficulty;
it is the intent of the United States, pursuant to Title 21,
United States Code, Section 853(p), and Title 28, United States

Code, Section 2461(c), to seek forfeiture of any other property
Case 1:18-cr-00863-VEC Document 30 Filed 05/30/19 Page 7 of 8

of the defendants up to the value of the above-described
forfeitable property.
(Title 18, United States Code, Section 981;

Title 21, United States Code, Section 853; and
Title 28, United States Code, Section 2461.)

Bertin

 

 

FOREPERSON GEOFFREY S. BERMAN
United States Attorney

 
Case 1:18-cr-00863-VEC Document 30 Filed 05/30/19 Page 8 of 8

Form No. USA-33s-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

Vv.

ANTONIO DIMARCO and
JOAKIM VON DITMAR,

Defendants.

 

INDICTMENT
S118 Cr. 863 (VEC)
(18 U.S.C. §8§ 1349, 1028A, 1343 and 2.)

GEOFFREY S. BERMAN
Upited States Attorney

 

 

s/s 6]18 Pius O srcentney
Oorugmy
